Citation Nr: 0029626	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-01 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

Service records show that the veteran had verified active 
duty service from October 1942 to June 1946 and from January 
1952 to May 1956.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama, which denied a claim to reopen a claim 
for service connection for residuals of left eye burns.  This 
case was previously remanded by the Board of Veterans' 
Appeals (Board) in May 2000 for procedural reasons and to 
afford the veteran an opportunity to testify at a hearing 
which he had requested.  The veteran failed to report for the 
hearing scheduled in September 2000, and no request for 
postponement was received.  Therefore, his request for a 
hearing is withdrawn.  38 C.F.R. § 20.702(d) (2000).


REMAND

A review of the file indicates that certain VA medical 
records have not been associated with the claims files.  In 
particular, the veteran noted in a July 7, 1999, written 
statement that he had a doctor's appointment that same day at 
the VA Outpatient Clinic for the purpose of evaluating his 
eyes.  No such July 7, 1999, VA treatment record has been 
associated with the claims folders.  In addition, the July 
2000 Supplemental Statement of the Case (SSOC) referred to 
specifics of a VA eye examination report, including single 
field analysis, dated May 1, 1998, at the VA Medical Center 
(MC) in Montgomery, Alabama.  Notably, the SSOC reported that 
the May 1998 examiner determined that the veteran's corrected 
visual acuity was 20/20 bilaterally and that there was no 
injury from a previous trauma.  While single field analysis 
worksheets of that date have been associated with the claims 
folders, it does not appear that an eye examination report of 
that date with the findings noted above has been associated 
with the claims folders.

A review of the record indicates that the veteran has 
received treatment at various VA medical facilities in the 
past, including the VA Outpatient Clinic in Pensacola, 
Florida, and the VAMC in Birmingham, Alabama.  The VA is 
deemed to have constructive knowledge of certain documents 
which are generated by the VA's agents or employees, 
including the VA's physicians, and which predate an appellate 
decision by the Board.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, the RO should attempt to develop all 
pertinent VA documentation, including those records mentioned 
above, which has not been associated with the claims folders.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain all pertinent 
records of inpatient or outpatient 
treatment in addition to all pertinent 
reports of VA examinations provided to 
the veteran at VA medical facilities from 
December 1991 to the present.  In 
particular, records from the VA 
Outpatient Clinic in Pensacola, Florida, 
including a July 1999 VA eye evaluation 
record; records from the Birmingham VAMC; 
records from the Biloxi VAMC; and a VA 
examination report from the Montgomery 
VAMC dated in May 1998 should be 
associated with the claims folder.

2.  The RO should readjudicate the 
veteran's claim to reopen the claim for 
entitlement to service connection for a 
left eye disability.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, if 
applicable, should be furnished an SSOC 
and given the opportunity to respond 
thereto.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to the Board for further appellate review.  The 
veteran need take no action until otherwise notified.  The 
purposes of this remand are to procure clarifying data and to 
comply with the governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this case.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


